Title: From George Washington to Robert Dinwiddie, 18 April 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 18 April 1756]
To the Honourable Robert Dinwiddie. Governour of Virginia.Honourable Sir,

It gave me infinite concern to find in yours by Governour Innis, that any representations should inflame the Assembly against the Virginia Regiment; or give cause to suspect the morality and good Behaviour of the Officers. How far any of the individuals may have deserved such invidious reflections, I will not take upon me to determine; but this I am certain of; and can call my conscience, and what I suppose will still be a more demonstrable proof in the eyes of the World, my orders to witness

how much I have, both by Threats and persuasive means, endeavoured to discountenance Gaming, drinking, swearing, and irregularities of every other kind. While I have, on the other hand, practised every artifice to inspire a laudable emulation in the Officers for the Service of their Country; and to encourage the Soldiers in the unerring exercise of their Duty—How far I have failed in this desirable end, I can not pretend to say—But it is nevertheless a point which does in my opinion merit some scrutiny, before it meets with a final condemnation. Yet I will not undertake to vouch for the conduct of many of the Officers: as I know there are some who have the seeds of idleness very strongly ingrafted in their natures: and I also know, that the unhappy difference about the command, which has kept me from Fort Cumberland; has consequently prevented me from enforcing the Orders, which I never failed to send.
However, if I continue in the Service, I shall take care to act with a little more rigor, than has hitherto been practised; since I find it so absolutely necessary.
I wrote your Honour in my last how unsuccessfully we attempted to raise the Militia; and that I was reduced to the necessity of waiting here the arrival of an Escort from Fort Cumberland—Should this escort arrive before Mr Kirkpatrick does from Williamsburgh (whom I hourly expect) I must yet wait a little longer; he being left with all my accompts and Papers to lay before the Committee: and were I to go up without him, it would put it out of my power to settle with the Recruiting Officers above, in order that I might make a final settlement with the Committee below.
The Garrison at Fort Cumberland is barely manned: The rest are out on Parties: yet the Indians continue to Hunt the Roads and pick up stragling persons. This your Honour may see by the enclosed from Captain John Mercer; who being out with a scouting party of one hundred men I have ordered to search the warm-Spring mountain; where, it is lately reported, that the Indians Rendezvous. The Commission your Honor has sent for holding Courts Martial is yet insufficient, as it is copied (I suppose too literally) after Governor Innis’s; who had no power to hold a General Court martial, or to try Commissioned Officers Having none either to hold a Court, or in

short any to try. But this may be postponed until I come down, which will be in a short time after I arrive at Fort Cumberland. I am your Honor’s &c.

G:W.
Winchester, April 18th 1756.    

